FOR IMMEDIATE RELEASE Contact:Michele M. Thompson President and Chief Financial Officer Phone:(219) 362-7511 Fax:(219) 326-6048 LAPORTE BANCORP, INC. ANNOUNCES SECOND QUARTER 2013 EARNINGS LaPorte, Indiana, July 23, 2013 – LaPorte Bancorp, Inc. (the “Company”) (Nasdaq:LPSB), the holding company for The LaPorte Savings Bank (the “Bank”), reported net income of $1.1 million, or $0.20 per diluted share for the three months ended June 30, 2013 versus $1.0 million, or $0.17 per diluted share for the comparable period of 2012.“The Company continues to demonstrate a solid year-over year increase in earnings, while managing the continued pressure on interest rate margins,” said Lee A.
